DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/704,807 filed on December 5, 2019 in which claims 1-26 are presented for examination.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-2, 7, 8, 10, 15-17, 21-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Black et al. (US 2018/0085654).
In regard to claim 1, Black et al. discloses an autonomous driving method for accompanied driving by an autonomous driving apparatus (mobile robotic platform 100 in Fig. 1) in an environment that includes a companion (an individual 500 in Fig. 1) and an obstacle (see [0058] wherein sensor data is used around obstacle), the method comprising:
defining a current state of the autonomous driving apparatus (mobile robotic platform 100 in Fig. 1) based on first information indicating a position of the companion in the environment  (see [0042] discloses camera 114 capture video of environment surrounding the individual 500 in running on) and second information indicating a position of the obstacle in the environment (see [0058] wherein sensor module 102 senses obstacle around robotic platform 100) , the first information and the second information generated based on processing sensor data generated by at least one sensor of the autonomous driving apparatus that monitors the environment (see [0059] wherein software platform 100 includes vision module 1120. Vision module 1120 may, for example, utilize video camera 114, or sensor array 108, or additional sensors to achieve computer vision for system 10).
selecting a first tracking point of a plurality of tracking points at least partially surrounding the position of the companion wherein the  in the environment based on the current state, a position of each tracking point of the plurality of tracking points in the environment defined by the position of the companion in the environment (see [0064] wherein based on sensor data a software platform includes a module 1116 that  configured a robotic platform such that it is autonomously “walk” an individual’s 500 around a predetermined path (e.g., around the block) (see also [0077], [0031] and claim 1 for similar reasonings); and
causing the autonomous driving apparatus to move to the first tracking point to accompany the companion in the environment (see [0064]).

In regard to claim 2, Black et al. discloses wherein the defining the current state includes defining the current state based on third information indicating a position of a destination in the environment (see [0135] wherein the position of the destination is the stop point).

In regard to claim 7, Black et al. discloses wherein the causing the autonomous driving apparatus to move to the first tracking point includes determining operation information associated with movement of the autonomous driving apparatus to the first tracking point (see [0030] wherein the processor control the drive system or steering system of the mobile platform to follow a predetermined path based on the data received from the sensor module) (see also [0007], [0008], claims 1-2 for similar reasonings); and
controlling an operation of the autonomous driving apparatus to cause the autonomous driving apparatus to move to the first tracking point based on the determined operation information (see [0030] wherein the processor control the drive system or steering system of the mobile platform to follow a predetermined path based on the data received from the sensor module) (see also [0007], [0008], claims 1-2 for similar reasonings).

 	In regard to claim 8, Black et al. discloses wherein the determining the operation information includes determining a speed of the movement (see  [0047] wherein speed and angular velocity are determined) (see also [0050] and [0052] for similar reasonings); and determining an angular velocity of the movement (see  [0047] wherein speed and angular velocity are determined) (see also [0050] and [0052] for similar reasonings).

In regard to claim 10, Black et al. discloses, wherein the selecting the first tracking point includes determining a future tracking point of a plurality of future tracking points defined by the autonomous driving apparatus to at least partially surround a predicted future position of the companion in the environment based on predicting a movement of the companion (see [0042] wherein the camera is configured to sense path ahead of the individual).

 	As to claims  15, 16 and 17, they are process claims apparatus claims respectively  that recite substantially the same limitations as the corresponding method claims 1 and 2.   As such, claims 15, 16 and 17 are rejected for substantially the same reasons given for the corresponding claims 1 and 2 above and are incorporated respectively herein.

 	In regard to claim 21, Black et al. discloses an autonomous vehicle configured to perform accompanied driving in an environment that includes a companion, the autonomous vehicle comprising: 
 	a sensor configured to generate sensor data based on monitoring the environment (see abstract wherein a sensor module associated with the mobile robotic platform and configured to obtain data from an environment);
  processing circuitry  (processor) configured to define a relative position of the autonomous vehicle based on processing the sensor data to determine a position of a companion in the environment see [0042] discloses camera 114 capture video of environment surrounding the individual 500 in running on) and second information indicating a position of the obstacle in the environment (see [0058] wherein sensor module 102 senses obstacle around robotic platform 100) , the first information and the second information generated based on processing sensor data generated by at least one sensor of the autonomous driving apparatus that monitors the environment (see [0059] wherein software platform 100 includes vision module 1120. Vision module 1120 may, for example, utilize video camera 114, or sensor array 108, or additional sensors to achieve computer vision for system 10), and 
select a first tracking point of a plurality of tracking points at least partially surrounding the position of the companion in the environment based on the relative position, a position of each tracking point of the plurality of tracking points in the environment defined by the position of the companion in the environment (see [0064] wherein based on sensor data a software platform includes a module 1116 that  configured a robotic platform such that it is autonomously “walk” an individual’s 500 around a predetermined path (e.g., around the block) (see also [0077], [0031] and claim 1 for similar reasonings); and 
a driver configured to move the autonomous vehicle to the first tracking point to cause the autonomous vehicle to accompany the companion in the environment (see [0064]).

 	In regard to claim 22, Black et al. discloses wherein the environment further includes an obstacle that is separate from the companion, and the processing circuitry is further configured to define the relative position of the autonomous vehicle based on processing the sensor data to determine a position of the obstacle in the environment (see [0058] wherein sensor module 102 senses obstacle around robotic platform 100.

 In regard to claim 23, Black et al. discloses wherein the processing circuitry is configured to define the relative position further based on information indicating a position of a destination in the environment (see [0135] wherein the position of the destination is the stop point).

Allowable Subject Matter
5.	Claims 3-6, 9, 18-20, 24-26  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 3-6, 9, 18-20, 24-26, the closest prior art US 2019/0042859 discloses in [0027] that in order to determine a navigation path for a segment of a target location, a machine learning model may be used. The model may have been trained based on previously determined navigation paths for similar locations. When data representing a segment of a target location is input, the model may output a distribution of possible navigation paths for the vehicle to follow. In some examples, the input data may be sensor data from one or more sensors on the vehicle.
 The above closest reference fails to disclose:
“wherein the selecting the first tracking point includes acquiring an output of an artificial neural network corresponding to the plurality of tracking points based on inputting fourth information indicating the current state to the artificial neural network such that the artificial neural network generates the output based on processing the fourth information; and selecting the first tracking point from the plurality of tracking points based on the output of the artificial neural network”.

6.	Claims 11-14 are allowed over the prior art of record.
In regard to claims 11-14, the prior art of record fails to disclose:
“determining a prediction Q-value based on inputting the information indicating the current state to an artificial neural network to cause the artificial neural network to generate the prediction Q-value based on the input information indicating the current state;
determining a tracking point of a plurality of tracking points at least partially surrounding the position of the companion in the environment based on the prediction Q-value, a position of each tracking point of the plurality of tracking points in the environment defined by the position of the companion in the environment;
calculating a reward based on a new state of the autonomous driving apparatus at the determined tracking point, the new state associated with a new relative position of the autonomous driving apparatus in relation to the companion and the obstacle when the autonomous driving apparatus is at the determined tracking point;
determining a target Q-value based on the reward; and training the artificial neural network based on the target Q-value and the prediction Q- value.”.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2019/0042859 discloses in [0027] that in order to determine a navigation path for a segment of a target location, a machine learning model may be used. The model may have been trained based on previously determined navigation paths for similar locations. When data representing a segment of a target location is input, the model may output a distribution of possible navigation paths for the vehicle to follow. In some examples, the input data may be sensor data from one or more sensors on the vehicle.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661